Citation Nr: 0822871	
Decision Date: 07/09/08    Archive Date: 07/17/08

DOCKET NO.  03-25 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial increased evaluation for 
bilateral hearing loss, currently rated as 10 percent 
disabling. 

2.  Entitlement to service connection for multiple myeloma.

3.  Entitlement to service connection for diabetes mellitus, 
type II.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for peripheral 
neuropathy.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1961 to 
January 1966.
 
The issues of service connection for multiple myeloma and 
diabetes mellitus, type II, come before the Board of 
Veterans' Appeals (Board) on appeal from a March 2003 rating 
decision by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in May 2003, a statement of the case was issued in August 
2003, and a substantive appeal was received in August 2003.  

The issue of an initial increased rating for bilateral 
hearing loss comes before the Board on appeal from a July 
2003 rating decision, which granted service connection for 
bilateral hearing loss.  A notice of disagreement was 
received in August 2003.  Further, the issue of service 
connection for tinnitus comes before the Board on appeal from 
a February 2004 rating decision by the RO.  A notice of 
disagreement was received in April 2004.  A statement of the 
case with respect to both issues was issued in April 2004, 
and a substantive appeal was received in April 2004.  

With respect to the issues above, the veteran and his wife 
testified at a personal RO hearing in November 2004.  

The issue of service connection for peripheral neuropathy 
comes before the Board on appeal from a July 2005 rating 
decision by the RO.  A notice of disagreement was received in 
August 2005, a statement of the case was issued in August 
2005, and a substantive appeal was received in November 2005.  


FINDING OF FACT

In May 2008, the RO submitted to the Board a copy of the 
veteran's death certificate showing that the veteran died in 
June 2007.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet.App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet.App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).




ORDER

The appeal is dismissed.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


